DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 and 5/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeshima et al. (US 5,805,440; hereinafter “Maeshima”).
Regarding claim 1, Maeshima discloses an electronic device (Figs. 2-9) capable of operating by a current supplied from a power supply cable (32+31, Figs. 1-2, 6-9) or a battery (12, Figs. 3-5), comprising: a first terminal (col. 4, lns. 3-8: “…Power to camera 11 is then supplied from the AC adapter to plug 31 through a power line 32. Positive and negative terminals 31a, 31b (shown in FIG. 6) of plug 31 correspond in location to terminals 12a, 12b of battery 12 so that proper contact is made with the contact terminals of battery compartment 23.”) configured to supply the current from the power supply cable; a second terminal (col. 3, ln. 63-67: “…correspond to positive and negative contact terminals…”) configured to supply the current from the battery; and a first case (such as 24 and/or 11, Figs. 1-9) having a first storage (23, Figs. 1, 2, 8 and 9) configured to store the power supply cable inserted into the first terminal (as shown in Figs. 1 and 8) and a second storage (23, Fig. 3) configured to store the battery in contact with the second terminal (as shown in Fig. 3); wherein the first storage overlaps with the second storage (overlap as shown in Figs. 5 and 7).
Regarding claim 4, Maeshima discloses the electronic device as claimed in claim 1, and Maeshima further discloses wherein an opening for connecting the power supply cable to the first terminal is provided on an inner wall of the second storage (inner wall of 23, see opening to allow insertion of 31 in Figs. 1, 2, 6-8 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maeshima.
Regarding claim 2, Maeshima teaches the electronic device as claimed in claim 1. Maeshima does not teach wherein a position of the first terminal differs from that of the second storage in a height direction of the electronic device. However, Maeshima’s prior art (Figs. 10, 11) already showed that a first terminal (15, Fig. 11) is positioned in a different location than a second storage (storage for 12, Figs. 10, 11). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a position of the first terminal differs from that of the second storage in a height direction of the electronic device in Maeshima in order to prevent connection of wrong specification of power supply cable, and this rearrangement yields predictable results to one of ordinary skill in the art.
Regarding claim 3, Maeshima teaches the electronic device as claimed in claim 1. Maeshima does not teach wherein the first terminal is tilted by a first angle with respect to the second storage. However, Maeshima’s prior art (Figs. 10, 11) already showed that it is known in the art that a first terminal (15, Fig. 11) can be positioned in a different location than a second storage (storage for 12, Figs. 10, 11). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first terminal is tilted by a first angle with respect to the second storage in Maeshima in order to prevent connection of wrong specification of power supply cable, and this rearrangement yields predictable results to one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maeshima, and further in view of Inai (US 11,239,684)
Regarding claim 5, Maeshima teaches the electronic device as claimed in claim 1. Maeshima does not teach a substrate having a wireless communicator configured to perform wireless communication with an external device; wherein the substrate is tilted by a second angle with respect to the battery stored in the second storage so that the wireless communicator is separated from the battery. However, Inai teaches a wireless communicator (501 and/or 601 in Fig. 7) configured to perform wireless communication with an external device (700, Fig. 7; col. 18, lns. 4-11); wherein a substrate (inherent in order to mount wireless communication) is tilted by a second angle with respect to a battery stored in a storage (batteries in 107, Fig. 2B) so that the wireless communicator is separated from the battery (501 is separated from batteries, and possibly 601 as well; note the angle of the substrate is tilted with respect to the front protrusion/grip portion of the battery at 107; can refer to Figs. 2A, 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a substrate having a wireless communicator configured to perform wireless communication with an external device; wherein the substrate is tilted by a second angle with respect to the battery stored in the second storage so that the wireless communicator is separated from the battery in Maeshima, as taught by Inai, in order to utilize the shape of the second storage to provide an angle that is ergonomic to a user’s grip.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 6, prior arts do not teach or suggest the combination of the electronic device as claimed in claim 6, in particular, a second case configured to cover the first terminal, the second terminal, and the first case; and a bracket attached to the second case; wherein a protrusion is provided on each of side surfaces of the bracket, and a claw that engages with the protrusion is provided on each of two opposing sides of an outer peripheral edge of the second case.
Re claim 7, prior arts do not teach or suggest the combination of the electronic device as claimed in claim 7, in particular, a second case configured to cover the first terminal, the second terminal, and the first case; and a cap configured to fix the battery in the second storage; wherein a claw is provided on an outer peripheral edge of the second case, a protrusion is provided on an outer peripheral edge of the cap, and a height of the protrusion is more than that of the claw.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishiwaki (US 7,058,295) teaches a substrate that is tilted by a second angle with respect to a battery (refer to Fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841